ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above entitled case it is this 27th day of August, 1986
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed, and the case remanded to the Court of Special Appeals with instructions to reverse the judgment of the Circuit Court for Baltimore City and remand the case to that court for a new trial. See Mack v. State, 300 Md. 583, 479 A.2d 1344 (1984). Costs to be paid by the Mayor and City Council of Baltimore.